Title: [Diary entry: 30 October 1786]
From: Washington, George
To: 

Monday 30th. Mercury at 49 in the Morning—52 at Noon and 50 at Night. Raining all the forenoon with the Wind at No. Et.—Misting & very cloudy all the latter part of the day altho the Wind had shifted to the No. Wt. About One Oclock accompanied by the Governor, I set out to take a view of my land which lay 12 Miles from his House—after doing which and finding it rather better than I expected we returned to the Governrs. having from the badness of the Weather & wetness of the ground given over the idea of Surveying. This land lyes full level enough. The cleared part has been lively & good but much abused and a good deal worked. The wood part, of wch. there is a good deal, is tolerably full of rail timber and Wood (chiefly spanish Oak & black Jack) but the soil is thin and of a mean quality tho very capable of improvement from the Nature of it & levelness. Govr. Smallwood thinks the whole is worth and would sell for 35 or 40. Shillings Maryland Curry. pr. Acre and seems to have an inclination to buy it himself and that his Manager (one Franklin) is that way inclined also. Being informed by my Tenant (on this Land) George Dunnington of a vacancy containg. 20 or 30 acres within, or adjoining to my lines the Governor promised to obtain a warrant for it on my behalf and a Mr. Stromat who had obtained Warrants for sevel. vacancies one of which being within my Tract sent me word by the above Geo. Dunnington that I might have the latter (more than 100 acres) upon condition of my paying a proportionate part of the expence he had been at to obtain them, which I consented to do & sent him word so by Dunnington.